EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “a video processing system communicatively coupled to the image processing system and configured to create a stream from the encoded images of the camera pair by processing the encoded images based on parameters to personalize the processing by the video processing system for the user, wherein the parameters are determined based on a test procedure performed by the user, wherein the parameters for the user are stored for use by the video processing system during the processing of the encoded images and for use by the image processing system to select the camera pair from the array of camera pairs based thereon, and wherein parameters obtained from the test procedure relate to at least one of the stereo acuity of the user, ocular muscle abilities of the user, interpupillary distance of the user, and a dominant eye of the user,” which are a combination of features not disclosed by prior art of record.
(see [0054]).
Another prior art of record, Tesar, discloses a user selecting a pair of cameras and manually adjusts the pair of cameras to obtain a consistent convergence angle between camera pairs (see [0165]-[0170]). Tesar does not disclose storing parameters for setting up the convergence angle and using the stored parameters to select a pair of cameras. Tesar does not even use stored parameters to process encoded images. Instead, the setting of convergence angle affects the geometry of the camera with respect to the object, not provides parameters for processing encoded images.
In contrast, the system of the claimed invention performs the following:
- determining parameters based on a test procedure relating to at least one of the stereo acuity of the user, ocular muscle abilities of the user, interpupillary distance of the user, and a dominant eye of the user, 
- storing the determined parameters, 
- using the stored parameters for (i) processing images and (ii) selecting a pair of cameras from an array of camera pairs.
Claim 9 is allowable over prior art of record for the same reason discussed in claim 1 above.
Other claims are allowable over prior art of record at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484